 



 

 

Crossroads Capital, Inc. 10-K [xrdc-10k_123116.htm]

Exhibit 10.11

 



EXECUTION VERSION

 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
December __7_, 2016 by and among Novirian Pacific, LP and Novirian Palomar, LP
(together, the “Buyers” and each, a “Buyer”), Crossroads Capital, Inc., formerly
known as Keating Capital, Inc. (“Seller”), and for purposes of Section 4 only,
Centrify Corporation, a Delaware corporation (the “Company”).

 

RECITALS

 

A.      Seller owns of record and beneficially 1,084,873 shares of the issued
and outstanding Series E Preferred Stock (the “Stock”) of the Company; and

 

B.       The Buyers desires to purchase from Seller, and Seller desires to sell
to the Buyers, all of the Stock.

 

AGREEMENT

 

The Buyers and Seller hereby agree as follows:

 

1.        Purchase and Sale of Shares.

 

1.1       Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing (as hereinafter defined), Seller agrees to sell and
transfer to the Buyers, and the Buyers agree to purchase from Seller, an
aggregate of 1,084,873 shares of the Stock (the “Transfer Shares”), with
Novirian Pacific, LP to purchase 602,755 shares of the Stock and Novirian
Palomar, LP to purchase 482,118 shares of the Stock, in each case, at a purchase
price of $2.94965401 per share (the “Purchase Price”), or an aggregate purchase
price of $1,777,918.70 and $1,422,081.30, respectively.

 

1.2       Closing. The closing of the purchase and sale of the Transfer Shares
(the “Closing”) shall take place on 10:00 a.m. (PST) at the offices of DLA Piper
LLP (US), 2000 University Avenue, East Palo Alto, California 94043, on the date
of this Agreement, or at such other time and place as the Buyers and Seller
shall agree in writing. The date of the Closing is hereinafter referred to as
the “Closing Date.”

 

1.3       Delivery. Subject to the terms and conditions of this Agreement, at
the Closing, Seller will deliver to the Buyers the stock certificate or
certificates held by Seller representing the Transfer Shares together with a
duly executed stock assignment in the form attached hereto as Exhibit A (the
“Stock Assignment Separate From Certificate”), against payment of the Purchase
Price therefor by wire transfer of immediately available funds to Seller’s
account pursuant to the wiring instructions attached hereto as Exhibit B. For
the avoidance of doubt, Seller shall assign the Transfer Shares in the
allocations set forth in Section 1.1 and the Stock Assignment Separate From
Certificate but the Company shall be responsible for the issuance of stock
certificates to each Buyer representing the Transfer Shares in accordance with
Section 4 hereof.

 



1

 

 

EXECUTION VERSION

 

2.        Assignment of Rights and Obligations. Seller hereby assigns to the
Buyers, effective upon the Closing, all of Seller’s rights, title and interest
under the Fourth Amended and Restated Registration Rights Agreement by and among
the Company, Seller and certain other stockholders of the Company dated as of
January 14, 2014, as amended by that certain First Amendment to Fourth Amended
and Restated Registration Rights Agreement by and among the Company and certain
other stockholders of the Company dated as of June 19, 2014 (together, the
“Registration Rights Agreement”), the Fourth Amended and Restated Stockholders
Agreement by and among the Company, Seller and certain other stockholders of the
Company, as amended by that certain Amendment No. 1 to Fourth Amended and
Restated Stockholders Agreement by and among the Company and certain other
stockholders of the Company dated as of December , 2016 (together, the
“Stockholders Agreement”), the Fourth Amended and Restated Voting Agreement by
and among the Company, Seller and certain other stockholders of the Company
dated as of January 14, 2014, as amended by that certain Amendment No. 1 to
Fourth Amended and Restated Voting Agreement by and among the Company and
certain other stockholders of the Company dated as of December , 2016 (together,
the “Voting Agreement”) and the Side Letter Agreement by and between the Company
and Seller dated as of May 16, 2014 (the “Letter Agreement”, and collectively
with the Registration Rights Agreement, the Stockholders’ Agreement and the
Voting Agreement, in each case, as amended and restated from time to time, the
“Stock Documents”) to the extent that such rights pertain to the Transfer
Shares. The Buyers hereby agree, effective upon the Closing, to be bound by, and
to assume all obligations arising on or after the Closing Date under, the Stock
Documents, to the extent such obligations pertain to the Transfer Shares and
will execute counterpart signature pages to the Stock Documents if requested by
the Company.

 

3.       Representations and Warranties.

 

3.1       Representations and Warranties of Seller. Seller hereby represents and
warrants to the Buyers as follows:

 

(a)       Seller has the full right, power and authority to enter into and
deliver this Agreement, to perform Seller’s obligations hereunder and to
consummate the transactions contemplated hereby. All corporate action on the
part of Seller necessary for the execution of this Agreement and the performance
of Seller’s obligations hereunder has been taken. This Agreement has been duly
executed and delivered by Seller. This Agreement constitutes the valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.

 

(b)       The execution and delivery of this Agreement by Seller, the
consummation of the transactions contemplated in this Agreement, and the
compliance with the terms of this Agreement will not, (i) subject to the
Company’s execution of this Agreement for purposes of Section 4 hereof with
respect to the Stock Documents, conflict with, result in the breach of, or
constitute a default under, or require any consent or approval under, any
agreement or instrument to which Seller is a party or by which Seller may be
bound, or (ii) result in the material violation of any law, rule or regulation
or any writ, order or decree of any court or governmental agency applicable to
Seller.

 



2

 

 

EXECUTION VERSION

 

(c)       The sale of the Transfer Shares to the Buyers hereunder is not subject
to any preemptive rights or rights of first refusal, tag-along, co-sale or
similar rights that have not been properly waived or complied with (i) prior to
the date hereof or (ii) pursuant to Section 4 hereof with respect to the Stock
Documents. The Stock Documents and in the Seller’s actual knowledge, the
Company’s Certificate of Incorporation and Bylaws, in each case in the forms
attached hereto as Exhibit C, are the only documents, agreements or instruments
to which Seller is a party or otherwise subject to that relate to the rights,
preferences and privileges of and restrictions on the Transfer Shares.

 

(d)       Seller is the sole record and beneficial owner of the Transfer Shares
and has the full right, power and authority to sell and transfer the Transfer
Shares hereunder, free and clear of any suit, proceeding, call, voting trust,
proxy, lien, security interest, encumbrance, option, charge, equitable interest
or restriction of any kind or nature whatsoever (collectively, “Liens”);
provided, however, that the Transfer Shares are and will remain subject to (i)
the terms and conditions of the Stock Documents and (ii) restrictions on
transfer under applicable state and federal securities laws (such Liens in
clauses (i) and (ii) above, “Permitted Liens”). Upon the payment for and the
delivery of the Transfer Shares as herein provided, the Buyers will acquire good
and valid title to the Transfer Shares, free and clear of any and all Liens
other than Permitted Liens.

 

(e)       Seller acknowledges and confirms that (i) Seller has received all the
information Seller considers necessary or appropriate for deciding whether to
sell the Transfer Shares to the Buyers pursuant to this Agreement, (ii) the
Buyers have not made any representation or warranty, express or implied, except
as set forth in this Agreement, regarding any aspect of the sale and purchase of
the Transfer Shares, the operation or financial condition of the Company or the
value of the Transfer Shares, (iii) the Buyers are not making any recommendation
as to whether Seller should sell the Transfer Shares to the Buyers, (iv) other
than the express representations and warranties stated in this Agreement, Seller
is not relying upon the Buyers in making its decision to sell the Transfer
Shares to the Buyers pursuant to this Agreement, and (v) the Buyers have not
given Seller any investment advice, opinion or other information on whether the
sale of the Transfer Shares is prudent.

 

(f)        Without limiting the representations and warranties in Section 3.2(i)
below, Seller acknowledges that (i) Esfandiar Lohrasbpour, a managing member of
the general partner of each of the Buyers, has the right to attend the open
sessions of Board meetings of the Company as an observer and as a result thereof
has participated in discussions from time to time in open sessions of Board
meetings and other meetings regarding, among other things, the Company’s
operations, business development partners, advisors, including financial
advisors, and other third parties, (ii) as a result of the foregoing or
otherwise, the Buyers currently may have, and later may come into possession of,
information with respect to the Company that is not known to Seller and that may
be material to a decision to sell the Transfer Shares (“Seller Excluded
Information”), (iii) Seller has determined to sell the Transfer Shares
notwithstanding its lack of knowledge of the Seller Excluded Information and
(iv) the Buyers shall have no liability to Seller, and Seller waives any claims
that it might have against the Buyers whether under applicable securities laws
or otherwise, with respect to the nondisclosure of the Seller Excluded
Information in connection with the sale of the Transfer Shares and the
transactions contemplated by this Agreement.

 



3

 

 

EXECUTION VERSION

 

(g)       Seller hereby acknowledges that from and after the Closing Date,
Seller has no rights, as a stockholder of the Company or otherwise, with respect
to the Transfer Shares, including with respect to any future sale or acquisition
of the Company through a merger, consolidation or otherwise, or the liquidation,
dissolution or initial public offering of the Company (any of the foregoing, a
“Corporate Event”) or any other event regarding the Company or its assets or any
future appreciation of the value of the Transfer Shares. Seller further
expressly acknowledges that any such Corporate Event or other event may result
in the payment by the Company or a third party of assets, funds or other
proceeds to the Company’s stockholders or an increase in the value of the
Company’s capital stock such that the value attributed to the Company’s capital
stock in such Corporate Event or other event (either in an aggregate amount or
on a per share basis) may be greater than the Purchase Price. Seller shall not
be entitled to any additional consideration of any kind as a result of any
Corporate Event or any other event and Seller shall not seek any additional
consideration from the Buyers.

 





(h)       Other than information that has been provided to Buyer, Seller has no
actual knowledge of any event which has had or could reasonably be expected to
have a material adverse effect on the assets, business, results of operations or
condition (financial or otherwise) of the Company.

 

(i)        Seller has had an opportunity to review the federal, state and local
tax consequences of the sale of the Transfer Shares to the Buyers and the
transactions contemplated by this Agreement with Seller’s own tax advisors.
Seller is relying solely on such advisors and not on any statements or
representations of the Buyers.

 

3.2          Representations and Warranties of Buyers. Each Buyer hereby
represents and warrants to Seller as follows:

 

(a)       Such Buyer has the full right, power and authority to enter into and
deliver this Agreement, to perform such Buyer’s obligations hereunder and to
consummate the transactions contemplated hereby. All corporate action on the
part of such Buyer necessary for the execution of this Agreement and the
performance of such Buyer’s obligations hereunder has been taken. This Agreement
has been duly executed and delivered by such Buyer. This Agreement constitutes
the valid and binding obligation of such Buyer, enforceable against such Buyer
in accordance with its terms.

 

(b)       The execution and delivery of this Agreement by such Buyer, the
consummation of the transactions contemplated in this Agreement, and the
compliance with the terms of this Agreement will not conflict with, result in
the breach of, or constitute a default under, or require any consent or approval
under, any agreement or instrument to which such Buyer is a party or by which
such Buyer may be bound, or result in the material violation of any law, rule or
regulation or any writ, order or decree of any court or governmental agency
applicable to such Buyer.

 

(c)       All Transfer Shares to be acquired by such Buyer hereunder will be
acquired by such Buyer for such Buyer’s own account, for investment and not with
a view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).

 



4

 

 

EXECUTION VERSION

 

(d)       Such Buyer understands that the Transfer Shares have not been
registered under the Securities Act by reason of exemption from the registration
requirements of the Securities Act contained in Section 4(a)(1) thereof, and
that the availability of such exemption depends upon, among other things, the
bona fide nature of such Buyer’s investment intent as expressed herein.

 

(e)       Such Buyer further acknowledges and understands that the Transfer
Shares acquired by it hereunder must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Such Buyer further acknowledges and understands that
the Company is under no obligation to register any of the Transfer Shares,
except as set forth in the Registration Rights Agreement. Such Buyer understands
that the certificate or certificates representing the Transfer Shares will be
imprinted with a legend which prohibits the transfer of the Transfer Shares
unless they are registered or, in the opinion of counsel satisfactory to the
Company, such registration is not required.

 

(f)        Such Buyer further acknowledges and confirms that (i) such Buyer is
capable of bearing the economic risk and burden of its investment in the
Transfer Shares, the possibility of a complete loss of all of such investment,
and the lack of a public market such that it may not be possible to readily
liquidate the investment when desired, (ii) at no time was such Buyer presented
with or solicited by any leaflet, public promotional meeting, circular,
newspaper or magazine article, radio or television advertisement, or any other
form of general advertising, (iii) such Buyer has substantial experience in
investing in securities and therefore has the ability to “fend for itself” in
connection with its investment in the Transfer Shares, (iv) such Buyer has
obtained sufficient information concerning the Company, its business, financial
condition and prospects to reach an informed and knowledgeable decision to
acquire the Transfer Shares, and (v) although it is the Company’s objective to
create a public market for the Company’s common stock, there can be no assurance
that such a public market will be created.

 

(g)       Such Buyer acknowledges and confirms that (i) such Buyer has received
all the information such Buyer considers necessary or appropriate for deciding
whether to purchase the Transfer Shares from Seller pursuant to this Agreement,
(ii) Seller has not made any representation or warranty, express or implied,
except as set forth in this Agreement, regarding any aspect of the sale and
purchase of the Transfer Shares, the operation or financial condition of the
Company or the value of the Transfer Shares, (iii) Seller is not making any
recommendation as to whether such Buyer should purchase the Transfer Shares from
Seller, (iv) other than the express representations and warranties stated in
this Agreement, such Buyer is not relying upon Seller in making its decision to
purchase the Transfer Shares pursuant to this Agreement, and (v) Seller has not
given such Buyer any investment advice, opinion or other information on whether
the purchase of the Transfer Shares is prudent.

 

(h)       Such Buyer is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

 

(i)        Such Buyer has no actual knowledge of any imminent Corporate Event of
the Company.

 



5

 

 

EXECUTION VERSION

 

4.        Company Acknowledgement, Consent, Representations; No Liability. The
Company (a) acknowledges the sale and transfer of the Transfer Shares to the
Buyers under this Agreement, (b) approves the assignment of Seller’s rights and
obligations under the Stock Documents, including without limitation under the
Letter Agreement (it being agreed that the Buyers will be treated as the
“Investor” for all purposes under the Letter Agreement and the Letter Agreement
will not terminate as a result of the sale and transfer of the Transfer Shares
to the Buyers hereunder), to the Buyers, in each case to the extent that such
rights and obligations pertain to the Transfer Shares, (c) represents that no
other approval of the Company or its officers, directors or stockholders is
required for the consummation of the transactions contemplated by this Agreement
under the Stock Documents or otherwise, and (d) confirms that the Company will
not require a legal opinion or a “no action” letter or any other agreement,
document or instrument in order to effect the sale and transfer of the Transfer
Shares to the Buyers under this Agreement. The Company will issue stock
certificates to the Buyers as indicated in this Agreement and the Assignment
Separate From Certificate within fifteen (15) days following the Closing. The
Company is a party to this Agreement solely for purposes of this Section 4 and
as transfer agent for the Company’s capital stock. Except for any breach of the
provisions set forth in this Section 4, the Company will not be liable to Seller
or any of the Buyers in connection with the sale and transfer of the Transfer
Shares under this Agreement.

 

  5.        Miscellaneous.

 

5.1       Governing Law. This Agreement shall be governed in all respects by the
laws of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.

 

5.2       Amendments. No amendment or modification of the terms and conditions
of this Agreement shall be valid unless in writing and signed by all parties
hereto.

 

5.3       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the transactions contemplated hereby. This
Agreement supersedes all prior agreements, understandings, negotiations and
representations between the parties with respect to such transactions.

 

5.4       Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the executors, administrators, heirs, legal representatives,
and successors of the parties to this Agreement.

 

5.5       Waiver. Any party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

5.6       Severable Provisions. The provisions of this Agreement are severable,
and if any one or more provisions may be determined to be unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

5.7       Counterparts; Facsimile and PDF Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.
Facsimile and PDF counterpart signature pages to this Agreement shall be
acceptable and binding.

 



6

 

 

EXECUTION VERSION

 

5.8       Further Assurances. Each party shall execute and deliver such
additional instruments, documents and other writings as may be reasonably
requested by the other party, before or after the Closing, in order to confirm
and carry out and to effectuate fully the intent and purposes of this Agreement.

 

5.9       Expenses. The Buyers and Seller shall each bear their own expenses and
legal fees incurred in connection with this Agreement and the transactions
contemplated hereby. Without limiting the foregoing, the Buyers shall not be
liable for any broker’s or finder’s fee or any other commission directly or
indirectly in connection with the transactions contemplated herein.

 

5.10     Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing regardless of any
investigation made by the parties hereto, provided that Seller and the Buyers
will have no liability with respect to a breach of any representation or
warranty unless on or before the earlier of (a) the four (4) year anniversary of
the Closing Date or (b) 11:59 P.M. (Pacific time) on the date on which all
applicable statutes of limitation (as the same may be extended or waived) shall
have expired, Seller or the Buyers, as applicable, notifies the other party of a
claim specifying the factual basis of such claim in reasonable detail.
Notwithstanding the foregoing, the aggregate amount of all damages for which any
party may be liable under this Agreement shall in no event exceed an aggregate
amount equal to the Purchase Price, and no party shall be responsible to any
other party for damages under this Agreement that constitute special,
incidental, punitive or exemplary damages, nor shall any multiple be applied in
the calculation of any economic damages arising under this Agreement.

 

5.11     Confidentiality. The parties (including all of their respective
affiliates) shall not disclose the terms of this Agreement to any other party,
except (a) as may be required by law or regulatory agencies, (b) by any party to
such party’s representatives, consultants, counsel, financial advisors,
employees, partners, members and investors, in each case, on a confidential
basis, or (c) in connection with obtaining any consents required to consummate
the transactions contemplated by this Agreement.

 

[signature page to follow]

 



7

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

SELLER: 

CROSSROADS CAPITAL, INC. (FKA KEATING CAPITAL, INC.)

        By:  (Signature) [spanx001.jpg]

 

  Name:  Ben Harris

 

  Title: President & CEO

 

 

BUYERS:

 

NOVIRIAN PACIFIC, LP

        By: Novirian Pacific GP, LLC its General Partner         By:      

Name: Alessandro Biral

Title: Managing Director

 

  NOVIRIAN PALOMAR, LP         By: Novirian Partners, LLC its General Partner  
      By:      

Name: Alessandro Biral

Title: Managing Director

 

 

COMPANY:

 

CENTRIFY CORPORATION

        By:       Thomas R. Kemp
President and Chief Executive Officer

 



8

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

SELLER: 

CROSSROADS CAPITAL, INC. (FKA KEATING CAPITAL, INC.)

        By:  

 

  Name:  

 

  Title:  

 

  BUYERS:       NOVIRIAN PACIFIC, LP         By: Novirian Pacific GP, LLC its
General Partner         By:  (Signature) [spanx002.jpg]    

Name: Alessandro Biral

Title: Managing Director

 

  NOVIRIAN PALOMAR, LP         By: Novirian Partners, LLC its General Partner  
      By:  (Signature) [spanx002.jpg]    

Name: Alessandro Biral

Title: Managing Director

 

  COMPANY:         CENTRIFY CORPORATION         By: Thomas R. Kemp     President
and Chief Executive Officer

 



8

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

SELLER: 

CROSSROADS CAPITAL, INC. (FKA KEATING CAPITAL, INC.)

        By:  

 

  Name:  

 

  Title:  

 

  BUYERS:       NOVIRIAN PACIFIC, LP       By: Novirian Pacific GP, LLC its
General Partner         By:      

Name: Alessandro Biral

Title: Managing Director

 

  NOVIRIAN PALOMAR, LP         By: Novirian Partners, LLC its General Partner  
      By:      

Name: Alessandro Biral

Title: Managing Director

 

  COMPANY:          (Signature) [spanx003.jpg]         By: \     Thomas R. Kemp
President and Chief Executive Officer

 



8

 